 

SECOND AMENDMENT TO LICENSE AGREEMENT

 

This Second Amendment to License Agreement (“Second Amendment”) is effective
December 31, 2018 (“Effective Date”), by and between: Cytocom Inc., a for profit
corporation duly organized and existing under the laws of the Commonwealth of
Delaware, having an office at 37 North Orange Ave Suite 607 Orlando Florida
32801 (“CYTO”), and Immune Therapeutics Inc., a Florida Corporation formerly
doing business as TNI BioTech, Inc., having an office at 2431 Aloma Ave #124
Winter Park, FL 32792 (“IMUN and or Company or Licensee”). CYTO and Licensee may
each be referred to individually as “Party” and collectively as “Parties”.

 

WITNESSETH

 

WHEREAS, the Parties entered into that certain Amended License Agreement,
effective May 1, 2018 (the “License Agreement”); and

 

WHERAS, as a consequence of the License Agreement, the Company deconsolidated
CYTO as of May 1, 2018 in its financial reporting, and now accounts for its
retained interest in CYTO under the equity method of accounting;

 

WHERAS, as a consequence of the deconsolidation of CYTO in the Company’s
financial reporting, the Parties wish to clarify and confirm which obligations
of the Parties incurred by either Party before the Effective Date will become
the sole obligations of CYTO on and after the Effective Date;

 

WHEREAS, the Parties desire to further amend the License Agreement to provide
for the assumption of additional obligations of CYTO by IMUN as consideration
for the agreement that China will be included as a Territory under the License
Agreement;

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth herein and for good and valuable consideration, the adequacy
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1.       Definitions. For purposes of this Second Amendment, all capitalized
terms shall have the meaning ascribed by the License Agreement unless expressly
amended herein.

 

1.1       “Territory” means, all countries listed in the License Agreement
signed May 1, 2018, together with the Republic of China.

 

1.2       “Accounts Payable “means those accounts payable obligations and
accrued liabilities as specified in Schedule 1 “Cytocom Inc. Accounts Payable
and Accrued Obligations” attached hereto.

 

1.6       “Notes Payable” means those obligations owed under certain promissory
notes as specified in Schedule 2 “Cytocom Inc. Notes Payable” hereto.

 

2.       Confirmation of Ownership of Cytocom Inc, by Company. The Parties
confirm and agree that in accordance with the Stock Purchase Agreement signed by
the Parties on June 4, 2018, as of the Effective Date IMUN owns common stock of
CYTO representing 15.57% of the outstanding common shares of CYTO as of the
Effective Date, and that, in the event that CYTO issues additional shares after
the Effective Date and up to and including the completion of a Series A round in
an amount greater than $3 million, or IPO, or Sale of CYTO, CYTO will cause
additional shares to be issued to IMUN in such number that IMUN’s percentage of
outstanding common stock will not fall below 15.57%.

 

 Page 1 of 5 

   

 

3.       Assumption of Accounts Payable. The Parties agree that IMUN shall
assume the obligation to repay all accounts payable obligations and accrued
liabilities owed by CYTO as of the Effective Date, except those accounts payable
obligations and accrued liabilities as specified in Schedule 1 “Cytocom Inc.
Accounts Payable and Accrued Obligations” attached hereto, which shall continue
to be obligations of CYTO on and after the date of this Second Amendment.

 

4.       Assumption of Notes Payable. The Parties agree that IMUN shall assume
the obligation to repay all notes payable, together with any interest or fees
payable thereon, owed by CYTO as of the Effective Date, except those notes
payable obligations, together with any interest or fees payable thereon, as
specified in Schedule 2 “Cytocom Inc. Notes Payable” attached hereto, which
shall continue to be obligations of CYTO on and after the date of this Second
Amendment.

 

5.        Buyout. In the event of a Change of Control of CYTO, and at the option
of CYTO, the Company shall have the right to purchase outright the Company’s
licensing rights to Emerging Markets for humans under the License Agreement at a
price equal to the value of those licensing rights as determined by an
independent valuator acceptable to the Company and CYTO, which determination
shall be final and binding. The cost of said valuation will be paid for by CYTO.

 

6.       Interpretation. Except to the extent specifically amended by this
Second Amendment, all terms and conditions set forth in the License Agreement
shall remain unchanged and in full force and effect.

 

7.       Entire Agreement. This Second Amendment, in conjunction with the
License Agreement, constitutes the entire agreement between the Parties
regarding the subject matter hereof and supersedes any prior understandings,
agreements or representations between the Parties, written or oral, relating to
the subject matter hereof.

 

8.       Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original as against a Party
whose signature appears thereon, and each of which shall together constitute one
and the same instrument. Any counterpart signature page delivered by electronic
means or by facsimile transmission shall be deemed to have the same force and
effect as an originally executed signature page.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 Page 2 of 5 

   

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have each
caused a duly authorized representative to execute this Second Amendment on the
day and year set forth below.

 

LICENSEE:   Immune Therapeutics, Inc.         By:     Name Noreen Griffin  
Title: Chief Executive Officer   Date: April 8, 2019         LICENSOR:  
Cytocom, Inc.         By:     Name: Noreen Griffin   Title: President   Date:
April 8, 2019  

 

 Page 3 of 5 

   

 

Schedule 1

 

Cytocom Inc. Accounts Payable and Accrued Obligations

 

Vendors and Accounts Payable  Amount ($)  LDN Research Group LLC  $74,670.00 
Elisa DeLaet Jagerson   37,500.00  Dr. Jill Smith   24,669.98  Aronstam
Management Services Inc   24,000.00  Birch Stewart Kolash Birch LLP   20,569.76 
Molski Management Services Inc   16,666.67  The Pennsylvania State University 
 8,747.41  Husch Blackwell LLP   4,586.70  ClearTrust, LLC   750.00  Corporate
Creations   561.85  Dr. Nicholas J. Sisti Esq.   (500.00) TOTAL  $212,222.37 

 

Creditors and Accrued Liabilities  Amount ($)  Noreen Griffin  $520,000.00 
Kelly Wilson   32,000.00  Robert Wilson   32,000.00  TOTAL  $584,000.00 

 

 Page 4 of 5 

   

 

Schedule 1

 

Cytocom Inc. Notes Payable

 

Borrower at Date of Note Signing  Effective
Date of Note  Lender  Principal Amount of Note ($)   Maturity
Date  Accrued Interest and Fees at 12/31/20118 ($)  

Total Owing at

12/31/2018

($)

  Cytocom  6/16/2015  MJW Properties  $25,000.00   9/30/2015  $3,775.00  
$28,775.00  Cytocom  9/30/2015  Richard Gostanian   400,000.00   9/30/2016 
 104,153.42    504,153.42  Cytocom  1/8/2016  RJ Dailey   80,000.00   1/8/2017 
 23,846.58    103,846.58  Cytocom  2/8/2016  Paul Akin   50,000.00   2/8/2017 
 14,479.45    64,479.45  Immune  3/9/2016  Paul Akin   20,000.00   3/8/2017 
 5,705.56    25,705.56  Immune  4/11/2016  P Akin-QS   21,000.00   4/11/2017 
 5,798.33    26,798.33  Immune  9/30/2016  Paul Akin   20,000.00   9/30/2017 
 1,959.00    21,959.00  Immune  9/30/2016  Paul Akin   25,000.00   9/30/2017 
 2,448.75    27,448.75  Immune  9/30/2016  Paul Akin   33,000.00   9/30/2017 
 3,232.35    36,232.35  Immune  9/30/2016  Paul Akin   6,000.00   9/30/2017 
 587.70    6,587.70  Immune  10/7/2016  Paul Akin   10,000.00   10/7/2017 
 975.42    10,975.42  Immune  11/1/2016  Richard Gostanian   275,000.00  
11/1/2017   26,422.92    301,422.92  Immune  11/1/2016  RJ Dailey   275,000.00  
11/1/2017   26,422.92    301,422.92  Immune  12/31/2016  Richard Gostanian 
 30,000.00   2/18/1982   2,777.50    32,777.50  Immune  3/31/2017  RJ Dailey 
 165,000.00   3/31/2018   14,410.00    179,410.00  Immune  3/31/2017  Paul Akin 
 5,000.00   3/31/2018   436.67    5,436.67  Immune  4/3/2017  RJ Dailey 
 150,000.00   4/3/2018   13,073.75    163,073.75  Immune  9/30/2017  Paul Akin 
 25,000.00   9/30/2018   1,916.46    26,916.46  Cytocom  3/31/2018  Jared
Kroeger   50,000.00   3/31/2019   1,909.72    51,909.72  Cytocom  3/31/2018 
Richard Gostanian   101,000.00   3/31/2019   3,857.64    104,857.64  Cytocom 
3/31/2018  RJ Dailey   70,000.00   3/31/2019   6,307.29    76,307.29  Cytocom 
3/31/2018  Susan St Ledger   75,000.00   3/31/2019   2,864.58    77,864.58 
Cytocom  5/14/2018  Susan St Ledger   50,000.00   5/14/2019   1,604.17  
 51,604.17  Cytocom  6/30/2018  Paul Akin   10,000.00   6/30/2019   255.56  
 10,255.56  Cytocom  6/30/2018  Richard Gostanian   37,500.00   6/30/2019 
 958.33    38,458.33  Cytocom  6/30/2018  RJ Dailey   50,000.00   6/30/2019 
 1,277.78    51,277.78  Cytocom  7/1/2018  Alan Cunningham (replace) 
 83,000.00   7/1/2019   2,080.68    85,080.68  Cytocom  7/13/2018  Alan
Cunningham   10,000.00   7/13/2019   237.50    10,237.50  Cytocom  8/23/2018 
Richard Kelley   10,000.00   12/23/2018   575.83    10,575.83  Cytocom 
9/30/2018  Richard Gostanian   62,000.00   9/30/2019   792.22    62,792.22 
Cytocom  9/30/2018  RJ Dailey   30,000.00   9/30/2019   383.33    30,383.33    
                       TOTAL        $2,253,500.00      $275,526.41  
$2,529,026.41 

 

 Page 5 of 5 

   

 